Case 1:19-mj-00979 Document1 Filed on 10/01/19 in TXSD Page 1 of 1

4, United States District Court

. Southern District of Texas
FILED

AO91 (Rev. 12/03) Criminal Complaint AUSA

 

UNITED STATES DISTRICT COURT =

David J. Bradley, Clerk of Court

 

Southern District Of Texas Brownsville Division

 

UNITED STATES OF AMERICA CRIMINAL COMPLAINT

VS. Q )
Case Number: B-19- Q fl 7

Saul VILLARREAL-Esquivel
A027 947 269 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about _September 30, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)(1)/(b)(1)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Los Indios, Texas on September
30, 2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on June 7, 2006. The defendant was convicted of Illegal Reentry of Alien on September 13, 2001. Record checks revealed
that the defendant has not applied for permission from the proper Authorities to re-enter the United States.

The defendant had $95 United States dollars in his possession at the time of his arrest.

Continued on the attached sheet and made a part of this complaint: [J Yes —X] No

a

Signature of Complainant

Mora, Sergio A. _ Border Patrol Agent

 

 

 

Sworn to before me and signed in my presence, Printed Name of Complainant
°

October 01, 2019 at Brownsville, Texas _)

Date City/State

Ignacio Torteya ITI U.S. Magistrate Judge

 

 

 

Name of Judge Title of Judge Signature of J
